Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Per Applicant’s response filed on 04/28/2022, claims 1-11 are pending; claims 1 and 7 have been amended.
Response to Amendment
The claim objections are withdrawn.
The 35 USC 112(b) rejection is also withdrawn.
Regarding the 35 USC 101 rejection, the Applicant argues the current application is patent eligible under a similar rationale based on an improved graphical user interface found in Core Wireless Licensing S.A.R.L. v. LG Elects., Inc., 880 F.3f 1356 (Fed. Cir. 2018). The Examiner respectfully disagrees, in the argued patents US 8,713,476 (“476 patent”)- claims 8 and 9, and US 8,434,020 (“020 patent”)- claims 11 and 13 discloses concepts such as ‘application’, ‘summary window’ while the applications are in an ‘unlaunched state’ specific to computers and cell phones. These patents were considered patent eligible as the recited concepts encompasses an improvement over in the technical field by overcoming pitfalls of having to open and switch between multiple application (pg. 10, Core Wireless Licensing S.A.R.L. v. LG Elects., Inc., 880 F.3f 1356 (Fed. Cir. 2018)). 
While the mere displaying on a general-purpose computer/display did not doom the claims, but the recited matter must amount to a practical integration. However, in contrast, the current application requires displaying a first and a second indicator across a first medical information and a second medical information. There is no clear indication that the displaying of the first and/or second indicators provide an improvement in the technical field of displaying medical information, because the concept of finding corresponding data points (by using one or more indictors) across different medical data graphs have been known prior to the time of invention. (See references listed under the Berkheimer analysis in the 101 rejection below). Furthermore, there is also no clear indication that the displaying of the recited first and/or second indicators would aid in the analysis or diagnosis of an ailment/treatment. The recitation “displaying a first indicator indicating the time information in an area displaying the first medical information”, at best, amount to providing a convenient way of providing time information to a reader. Similarly, “displaying a second indicator indicating the position in an area displaying the second medical information” has the same effect to allow a reader to correlate information between the first and second medical information. In general, the limitation of the “first indicator” is wholly met by a person reading a first graph containing time information (on x-axis) and data points (on y-axis) to which a reader find a data point and find the corresponding time on the (x-axis). As for the “second indicator” limitation, the person can then look at a second graph and find a data point that corresponds to the same time of the first graph. Thus, the current invention, at best, amount to providing a user interface that allows a user to correlate information from different graphs (i.e. a first and second medical information). This is not sufficient to amount to an improvement in the technical field. As such, the 101 rejection is maintained.
As for the Claim interpretation of Contingent Limitation “if” and Non-Functional Printed Matter, these interpretation is maintained as the Applicant has not addressed these in the Remarks.
As for the 35 USC 102 rejection, the Applicant briefly argued that the applied reference Qing et al. US 2018/02777243 fails to teach “displaying a first indicator indicating the time information in an area displaying the first medical information” and the newly added “displaying a second indicator indicating the position in an area displaying the second medical information” (emphasis added). 
The Examiner respectfully disagrees. Qing Figs. 2-7 can still be applied to meet the amended claims. However, specific clarification with respect to Fig. 5-annotated. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims --1-11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims do not fall within at least one of the four categories of patent eligible subject matter because the claim subject matter in the claims are directed to the abstract idea grouping of mental processes, without significantly more.
The framework for establishing a prima facie case of lack of subject matter eligibility requires that the Examiner determine: (1) Does the claim fall within the four categories of patent eligible subject matter; (2a) prong 1: Does the claim recite an abstract idea, law of nature, or natural phenomenon and (2a) prong 2: Does the claim recite additional elements that integrate the judicial exception into a practical application; and (2b) Does the claim recite additional elements that amount of significantly more than the judicial exception. 
Under Step (1): claim 1 is directed to an medical information display apparatus, and thus, claim 1-8 fall under one of the four patent eligible categories. 
To Step 2(a) prong 1: 
Claim 1 recites: 
A medical information display apparatus comprising: 
processing circuitry including a processor and memory configured to:  
5display first medical information over a first period along a first time axis and second medical information over a second period along a second time axis; 
acquire time information at a time point or in a range designated in the first period about the first medical 10information displayed; 
displaying a first indicator indicating the time information n an area displaying the first medical information;
decide a position on the second time axis which corresponds to the time information; and 
display a second indicator indicating the position in an area displaying the second medical information.

As annotated above, the bolded limitations refer to structure, and the italicized limitations refer to method steps: e.g. display, acquire, decide, and display steps. As noted above, the displayed apparatus only positively recites a processing circuitry, and does not explicitly disclose a display monitor, thus, under BRI, the display device only comprises a processing circuitry that is configured to perform the recited limitations to prepare data for display. As for the recited method steps: display, acquire, decide, and display, these steps can be fully performed in by a person mentally observing a first and second medical information corresponding with time, and manually writing/drawing using pen and paper said first and second medical information, then to further mentally determine the recited position and to then manually write/draw a first and second indicator on said displayed first and second medical information.  The recited “deciding” step appears to involve reading the data and determining whether a common timestamp or time range exists between a first time point (on the first data) and a second time point (on the second data); which again, can be performed by a person by mentally visually observing two types of data.
The dependent claims 2-8 further discloses steps of determining time information based on analyzing various time information, and further displaying the results of the analysis. None of the dependent claims requires a particular structure or using a specific algorithm. 
Although claim 1 recite the steps are being performed by a “processing circuity”, but it is noted that when the claims, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then the claims still fall under the mental processes grouping unless the claim limitation cannot practically be performed in the mind. Accordingly, claims 1-8 are all patent-ineligible for reciting an abstract idea.
Under Step 2(a) prong 2: The Court defines the phrase “integration into a practical application” to require an additional element or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that it is more than a drafting effort designed to monopolize the exception. 
This judicial exception is not integrated into a practical application because claims 1-8, do not disclose using the results of the “decide” or “display” steps for an evaluation of particular treatment for a disease or medical condition under MPEP 2106.05(e). In fact, none of the claims remotely mentions anything related to medical treatment or medical diagnosis; even the type of medical information that is recited are non-specific.
This judicial exception is not integrated into a practical application because claims 1, 2, or 13, do not provide improvements to the functioning of a display apparatus, or computer or to any the technical field under MPEP 2106.05(a). The pending claims 1-8 only recites the following structures: display apparatus, and processing circuitry. As noted earlier, the display apparatus is not affirmatively recited and thus is interpreted as defining the field of use for the pending claims; and the processing circuitry is generic and non-specific, because the claims do not describe these structures as having distinguishing element(s) over their generic counterparts.  
Under Step 2b: The claims also do not include additional elements that are sufficient to amount to significantly more than the judicial exception because claims 1-8 recite generic display apparatus and processing circuitry for displaying medical information, which are well-understood, routine and conventional activities previously known in the industry.  Under the Berkheimer guidance, the following reference sets the standard for well-understood, routine and conventional activities:
Giftakis et al. US 2011/0245629, see abstract, Figs. 5 and 10 and [0153, 0171] which discloses a system comprising at least a processor for acquiring medical information and providing an interface for displaying the acquired medical data synchronized by time, and providing navigational tools/indicators.
Kassem et al. US 2014/0275819 A1, see abstract and Fig. 3 which discloses a system having a processing circuitry and display for displaying a plurality of medical information synchronized by timestamps; the displayed GUI having a sliding navigation indicator. Also see Kassem et al. US 10271798.
Qing et al. US 10987065 B2 discloses medical intensive system for providing a graphical user interface as shown in Figs. 2-6, each interface displaying a plurality of different types of medical data synchronized by timestamps, and also comprising a navigation indicator. Also see Qing et al. US 11037662
Carnes et al. US 2014/0022256 A1 disclose a system for displaying at least heart rate and SPO2 data aligned based on time axis, and having a navigational indicator; see Figs. 6 and 8.
Accordingly, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. Claims 1-11 are thus rejected under 35 USC 101 for discloses patent-ineligible subject matter. 	

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Qing et al. US 2018/02777243 A1 (hereinafter “Qing”).	
Qing Fig. 5- annotated:
    PNG
    media_image1.png
    711
    995
    media_image1.png
    Greyscale
 

Regarding claim 1, Qing discloses a medical information display apparatus (medical monitoring system 100 with a touch display screen 126; see [0025: 1st sentence] and Fig. 1) comprising: 
processing including a processor circuitry (computer chip 110 and I/O subsystem 120) and memory (memory 102) configured to:  
5display first medical information over a first period along a first time axis and second medical information over a second period along a second time axis (see Figs. 2-7: each illustrates an interface displaying a plurality of types of medical information, see [0036] monitored and displayed parameters include: heart rate as “first medical information”, and oxyhemoglobin saturation/SpO2 interpreted as “second medical information.” Each parameter is measured with respect to time within a corresponding time period, thus is taken to encompass the claim limitations by inherency. Specifically, see Fig.5- annotated, the time axis is showing a first time period from 4:50:00-4:50:05); 
acquire time information at a time point or in a range designated in the first period about the first medical 10information displayed (user selects a time range shown in Fig: 2 box, and Fig.3: box 234 and within the selected time range, the different types of data are time-synched and a time indicator is shown as in Fig. 5:514; also see discussion immediately below. Specifically, see Fig.5- annotated, the acquired time information or range is 4:50:04); 
displaying a first indicator indicating the time information in an area displaying the first medical information (see Fig.5- annotated, the displayed “4:50:04” interpreted to encompass “first indicator indicating the time information” in the claim. As for “in an area displaying the first medical information” since the displayed time is right on top of the displayed medical information, and can be understood by a reader, it is sufficient to encompass the limitation.)
decide a position on the second time axis which corresponds to the time information (see [0036] parameters and corresponding trend information are time-aligned or time-synched as shown in each of Figs. 2-7. The time line in Fig. 5:514 is corresponding a time information on the first and second time axis); and 
display a second indicator indicating the position in an area displaying the second medical information (time line indicator, such as shown in Fig.5: 514 which corresponds to a selected time point for different types of parameters. [0070]; also see Fig. 6: box 620 and Fig. 7; time line 738 is also interpreted as “indicator” in the claim. In here, an area displaying the waveform of the second parameter is interpreted as an “area” in the claim. Specifically, see Fig.5- annotated line 514 is interpreted to encompass “second indicator” as it shows a corresponding time of the “first medical information and “second medical information”).  
15Regarding claim 2, Qing discloses the apparatus according to claim 1, wherein the processing circuitry is further configured to decide the position based on whether the time information is included in the second period. ([0053] time line 226 corresponds to an entire monitoring time period of a single patient up to current time) 
Regarding claim 3, Qing discloses the apparatus according to claim 2, wherein if the 20time information is included in the second period, the processing circuitry is further configured to decide the position in the second period which corresponds to the time information. (This is inherent, since parameters are displayed with respect to main timeline 226, [0053])
Regarding claim 4, Qing discloses the apparatus according to claim 2, wherein if the 25time information is not included in the second period, the processing circuitry is further configured to decide the position in the second period which corresponds time57 - information in the second period which is closest to the time information. ([0055: 2nd sentence] selecting an event that is closest in time to the particular point is selected and displayed. Also see [0087])
Regarding claim 5, Qing discloses the apparatus according to claim 2, wherein if the time information is not included in the second period, the 5processing circuitry is further configured to display medical information corresponding to the time information as a preview in the area. (The limitation “display…. as a preview in the area” is interpreted as displaying data. [0055: 2nd sentence] selecting an event that is closest in time to the particular point is selected and displayed. Also see [0087]. The)
Regarding claim 6, Qing discloses the apparatus according to claim 1, wherein the processing circuitry is further configured to display the 10first medical information in another area different from the area. (see Fig. 2: waveform is shown on the left side, and the textual reading is shown on the right side, in which the left area displaying the waveform of a parameter is interpreted as “the area”, and the textual form of a parameter is interpreted as “another area.” Specifically Fig.5, the top showing waveform is interpreted as “the area”, and the bottom showing textual/parameter value is “another area”)  
Regarding claim 7, Qing discloses the apparatus according to claim 6, wherein the area includes a navigation area corresponding to a period including at least the second period and a partial 15navigation area arranged in the navigation area and corresponding to the second period, wherein the processing circuitry is further configured to display another indicator indicating a position on the second time axis in the navigation area displayed 20regardless of a displayed position of the partial navigation area relative to a display of the navigation area. (Fig. 3: “time line” 226 is interpreted as “time axis”, “04:50” or is interpreted as “first indicator”, box 236 is interpreted as “second indicator” and 228 is interpreted “another navigator”)  
Regarding claim 8, Qing discloses the apparatus according to claim 6, wherein the area includes an information display area that displays the second medical information and the indicator (see rejection to claim 1, Fig.5: top area showing “second medical information” SpO2 and indicator 514), 25wherein if the time information is not included in the second period, the processing circuitry is further configured to arrange and display a preview area displaying- 58 - medical information corresponding to the time information in the information display area.  ([0055: 2nd sentence] selecting an event that is closest in time to the particular point is selected and displayed. Also see [0087] and Fig.8: region 814 displays the data that is closest to the time of an identified event)
Regarding claim 9, Qing discloses the apparatus according to claim 6, wherein the processing circuitry is further configured to display a 5position on the first time axis and a position on the second time axis which correspond to the time information so as to position the positions to make the positions coincided with a center of the another area and a center of the area. (see Fig. 5: time line 514)  
10 Regarding claim 10, Qing discloses the apparatus according to claim 9, wherein the processing circuitry is further configured to switchably display a display state of the another area and the area before positioning and a display state of the other area and the area after positioning. (The limitation “switchably display a display state” is interpreted as changing the way data is displayed, thus the claim is interpreted as changing or customizing the way data is displayed with respect to selecting a time point. See Fig. 5:514 and Fig.6:620 are interpreted as alternative display states)
15 Regarding claim 11, Qing discloses the apparatus according to claim 1, wherein the processing circuitry is further configured to: acquire a cancel instruction to cancel the acquired time information; and display the area upon removing the indicator from the 20area in accordance with the cancel instruction. (see Fig.2 is showing data without a time line, which is interpreted to encompass “cancel instruction” in the claim.)

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIRLEY X JIAN whose telephone number is (571)270-7374. The examiner can normally be reached M-F 9:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 5712724156. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHIRLEY X JIAN/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        
August 10, 2022